 



APOLLO GROUP, INC.
STOCK OPTION AGREEMENT
RECITALS
     A. The Corporation has implemented the Incentive Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
receive one or more equity incentive awards designed to encourage them to
continue their service relationship with the Corporation.
     B. Optionee is to render valuable services to the Corporation, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Incentive Plan in connection with the Corporation’s grant of an option to
Optionee as an additional inducement to perform those services.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.
          NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Option. Pursuant to the terms of Section 4 of the
Employment Agreement, the Corporation hereby grants to Optionee on May 25, 2007
(the“Grant Date”) a Non-Statutory Option to purchase 1,000,000 shares of the
Corporation’s Class A Common Stock (the “Option Shares”) at an exercise price of
$48.47 per share (the “Exercise Price”), the closing price per share of such
Class A Common Stock on the Nasdaq Global Select Market on the Grant Date.
          2. Option Term. The term of this option shall commence on the Grant
Date and continue in effect until the close of business on May 24, 2013 (the
“Expiration Date”), unless sooner terminated in accordance with Paragraph 5 or
6.
          3. Limited Transferability. This option shall be neither transferable
nor assignable by Optionee other than by will or the laws of inheritance
following Optionee’s death and shall be subject to the transfer restrictions set
forth in Section 13.5 of the Incentive Plan. This option may be exercised,
during Optionee’s lifetime, only by Optionee. However, Optionee may designate
one or more persons as the beneficiary or beneficiaries of this option, and this
option shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
this option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.
          4. Dates of Exercise. This option shall become exercisable for the
Option Shares in a series of four (4) successive equal annual installments upon
Optionee’s completion of each successive year of Service over the four (4) year
period measured from April 2, 2007 (the

 



--------------------------------------------------------------------------------



 



“Vesting Commencement Date”). The foregoing four (4)-year installment vesting
provision shall constitute the Vesting Schedule for this option. However, this
option may vest and become exercisable in whole or in part on an accelerated
basis in accordance with the special vesting acceleration provisions of
Paragraph 5 or Paragraph 6. As the option becomes exercisable for one or more
installments, those installments shall accumulate, and the option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the option term under Paragraph 5 or 6.
          5. Cessation of Service. The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
               (a) Except as otherwise expressly provided in subparagraphs
(b) through (e) of this Paragraph 5, should Optionee cease to remain in Service
for any reason while this option is outstanding, then Optionee shall have a
three (3)-month period measured from the date of such cessation of Service
during which to exercise this option for any or all of the Option Shares for
this option is vested and exercisable at the time of Optionee’s cessation of
Service, but in no event shall this option be exercisable at any time after the
Expiration Date.
               (b) Should Optionee’s Service terminate by reason of his death,
then this option, to the extent outstanding at that time but not otherwise
vested and exercisable for all the Option Shares, shall immediately vest and
become exercisable for that number of additional Option Shares in which Optionee
would have otherwise been vested under this option at the time of his death had
this option vested in a series of forty-eight (48) successive equal monthly
installments over the four (4)-year period measured from the Vesting
Commencement Date. Upon Optionee’s death (whether before or after termination of
Service) this option may be exercised, for any or all of the Option Shares for
which this option is vested and exercisable at the time of Optionee’s cessation
of Service (including any Option Shares which vest on an accelerated basis
should such cessation of Service occur by reason of Optionee’s death), by
(i) the personal representative of Optionee’s estate or (ii) the person or
persons to whom the option is transferred pursuant to Optionee’s will or the
laws of inheritance following Optionee’s death, as the case may be. However, if
Optionee dies while holding this option and has an effective beneficiary
designation in effect for this option at the time of his death, then the
designated beneficiary or beneficiaries shall have the exclusive right to
exercise this option following Optionee’s death. Any such right to exercise this
option shall lapse, and this option shall cease to be outstanding, upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Optionee’s death or (ii) the Expiration Date. Upon the expiration of
such limited exercise period or (if earlier) upon the Expiration Date, this
option shall terminate and cease to be outstanding for any exercisable Option
Shares for which the option has not otherwise been exercised.
               (c) Should Optionee cease Service by reason of Permanent
Disability while this option is outstanding, then Optionee shall have a twelve
(12)-month period measured from the date of such cessation of Service during
which to exercise this option. In no event, however, shall this option be
exercisable at any time after the Expiration Date. Upon the

2



--------------------------------------------------------------------------------



 



expiration of such limited exercise period or (if earlier) upon the Expiration
Date, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the option has not otherwise been exercised.
               (d) Should (i) Optionee’s Service be terminated by the
Corporation other than for Cause or by Optionee for Good Reason, or should the
Corporation deliver a Notice of Non-Renewal (as defined in Section 1 of the
Employment Agreement) to Optionee, and (ii) Optionee deliver to the Corporation
an effective general release in accordance with Section 8(b) of the Employment
Agreement, then this option, to the extent outstanding at that time but not
otherwise vested and exercisable for all the Option Shares, shall immediately
vest and become exercisable for that number of additional Option Shares equal to
the greater of (i) fifty percent (50%) of the Option Shares for which this
option is not otherwise at the time of such termination vested and exercisable
in accordance with the Vesting Schedule specified in Paragraph 2 or (ii) the
number of additional Option Shares for which this option would have otherwise
been vested and exercisable in accordance with such Vesting Scheduled had
Optionee completed an additional twelve (12) months of Service prior to such
termination date.
               (e) The applicable period of post-Service exercisability in
effect pursuant to the foregoing provisions of this Paragraph 5 shall
automatically be extended by an additional period of time equal in duration to
any interval within such post-Service exercise period during which the exercise
of this option or the immediate sale of the Option Shares acquired under this
option cannot be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of this option beyond the Expiration Date.
               (f) Should Optionee’s Service be terminated for Cause, then this
option, whether or not vested and exercisable, shall terminate immediately and
cease to be outstanding.
               (g) During the limited period of post-Service exercisability,
this option may not be exercised in the aggregate for more than the number of
Option Shares for which this option is, at the time of Optionee’s cessation of
Service, vested and exercisable pursuant to the Vesting Schedule specified in
Paragraph 2 or the special vesting acceleration provisions of Paragraph 5(b) or
5(d) above or Paragraph 6. This option shall not vest or become exercisable for
any additional Option Shares, whether pursuant to the normal Vesting Schedule
specified in Paragraph 2 or the special vesting acceleration provisions of
Paragraph 6, following the Optionee’s cessation of Service. Upon the expiration
of such limited exercise period or (if earlier) upon the Expiration Date, this
option shall terminate and cease to be outstanding for any exercisable Option
Shares for which the option has not otherwise been exercised.
          6. Special Acceleration of Option.
               (a) This option, to the extent outstanding at the time of an
actual Change in Control but not otherwise fully exercisable, shall
automatically accelerate so that this option shall, immediately prior to the
effective date of such Change in Control, become exercisable for all of the
Option Shares at the time subject to this option and may be exercised for any or
all of those Option Shares as fully vested shares of Class A Common Stock.

3



--------------------------------------------------------------------------------



 



               (b) Immediately following the Change in Control, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
               (c) If this option is assumed in connection with a Change in
Control or otherwise continued in effect, then this option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities into which the shares of Class A Common Stock
subject to this option would have been converted in consummation of such Change
in Control had those shares actually been outstanding at the time. Appropriate
adjustments shall also be made to the Exercise Price, provided the aggregate
Exercise Price shall remain the same. To the extent the actual holders of the
Corporation’s outstanding Class A Common Stock receive cash consideration for
their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of this
option, substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.
               (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          7. Adjustment in Option Shares. Should any change be made to the
Class A Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares, spin-off
transaction, extraordinary dividend or distribution or other change affecting
the outstanding Class A Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of
Class Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments
shall be made by the Plan Administrator to (i) the total number and/or class of
securities subject to this option and (ii) the Exercise Price. The adjustments
shall be made in such manner as the Plan Administrator deems appropriate in
order to reflect such change and thereby prevent the dilution or enlargement of
benefits hereunder, and those adjustments shall be final, binding and conclusive
upon Optionee and any other person or persons having an interest in the option.
In the event of any Change in Control transaction, the adjustment provisions of
Paragraph 6(c) shall be controlling.
          8. Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

4



--------------------------------------------------------------------------------



 



          9. Manner of Exercising Option.
               (a) In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:
               (i) Execute and deliver to the Corporation a Notice of Exercise
as to the Option Shares for which the option is exercised or comply with such
other procedures as the Corporation may establish for notifying the Corporation
of the exercise of this option for one or more Option Shares.
               (ii) Pay the aggregate Exercise Price for the purchased shares in
one or more of the following forms:
               (A) cash or check made payable to the Corporation;
               (B) shares of Class A Common Stock (whether delivered in the form
of actual stock certificates or through attestation of ownership in a manner
reasonably satisfactory to the Corporation) held for the requisite period (if
any) necessary to avoid any resulting charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or
               (C) through a special sale and remittance procedure pursuant to
which Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in accordance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Withholding Taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale.
     Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise (or other notification procedure).
               (iii) Furnish to the Corporation appropriate documentation that
the person or persons exercising the option (if other than Optionee) have the
right to exercise this option.

5



--------------------------------------------------------------------------------



 



               (iv) Make appropriate arrangements with the Corporation (or
Parent or Subsidiary employing Optionee) for the satisfaction of all Withholding
Taxes applicable to the option exercise.
               (b) As soon as practical after the Exercise Date and the
Corporation’s collection of the applicable Withholding Taxes, the Corporation
shall issue to or on behalf of Optionee (or any other person or persons
exercising this option) a certificate for the purchased Option Shares.
               (c) In no event may this option be exercised for any fractional
shares.
          10. Withholding Taxes. Optionee may satisfy the Withholding Taxes
applicable to each exercise of this option by (i) delivering to the Corporation
that number of shares of Class A Common Stock then owned by Optionee, duly
endorsed for transfer to the Corporation and free and clear of any liens,
claims, security interests or other encumbrances, with an aggregate Fair Market
Value equal of the dollar amount of such Withholding Taxes, (ii) delivering to
the Corporation cash, a check payable to the Corporation or such other form of
payment permitted by the Plan Administrator in the aggregate dollar amount
required to satisfy such Withholding Taxes or (iii) using a portion of the sale
proceeds of the purchased Option Shares to satisfy such tax withholding amount,
to the extent Optionee exercises the Option pursuant to the sale and remittance
procedure set forth in paragraph 9(a)(ii)(C) hereof.
          11. Compliance with Laws and Regulations. The exercise of this option
and the issuance of the Option Shares upon such exercise shall be subject to
compliance by the Corporation and Optionee with all applicable requirements of
law relating thereto and with all applicable regulations of any Stock Exchange
on which the Class A Common Stock may be listed for trading at the time of such
exercise and issuance. All shares of Class A Common Stock issued pursuant to the
exercise of this option shall be registered on a Form S8 registration statement
under the Securities Act of 1933, as amended.
          12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.
          13. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address at the time on file for Optionee in the Corporation’s Human
Resources Department. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

6



--------------------------------------------------------------------------------



 



          14. Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Incentive Plan and are in all respects limited
by and subject to the terms of the Incentive Plan and the Employment Agreement.
All decisions of the Plan Administrator with respect to any question or issue
arising under the Incentive Plan or this Agreement shall be conclusive and
binding on all persons having an interest in this option.
          15. Conflicting Provisions. This option has been granted pursuant to
the Corporation’s obligations under Section 4 of the Employment Agreement, and
this Agreement and the option evidenced by such Agreement are subject to the
terms of the Employment Agreement. In the event of any conflict between the
provisions of the Employment Agreement and this Agreement or the Incentive Plan
, the provisions of the Employment Agreement shall be controlling.
          16. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          17. Employment at Will. Nothing in this Agreement or in the Incentive
Plan shall confer upon Optionee any right to continue in Service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Corporation (or any Parent or Subsidiary employing Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s Service at any time for any reason, with or without cause.
          IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the date indicated
below its signature line, and Optionee has executed this Agreement on the date
below his signature line.

                      APOLLO GROUP, INC.
 
                    BY:   /s/ Joseph L. D’Amico          
 
                    TITLE:   Executive VP and CFO
 
                    DATED:   June 28, 2007
 
                    OPTIONEE
 
                    /s/ Gregory Cappelli      
 
                    GREGORY CAPPELLI
 
                    DATED:   June 28, 2007

7



--------------------------------------------------------------------------------



 



APPENDIX
          The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Stock Option Agreement.
          B. Board shall mean the Corporation’s Board of Directors.
          C. Cause shall have the meaning assigned to such term in
Section 7(b)(i) of the Employment Agreement.
          D. Change in Control shall have the meaning assigned to such term in
Section 3.1 of the Incentive Plan. .
          E. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
          F. Corporation shall mean Apollo Group, Inc., an Arizona corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Apollo Group, Inc. which shall by appropriate action adopt the
Incentive Plan.
          G. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          H. Employment Agreement shall mean the Employment Agreement dated
March 31, 2007 between the Corporation and Optionee pursuant to which Optionee
has been retained to serve as the Corporation’s Executive Vice President, Global
Strategy, and Assistant to the Chair of the Board.
          I. Code shall mean the Internal Revenue Code of 1986, as amended.
          J. Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 9 of this Agreement.
          K. Exercise Price shall mean the exercise price per Option Share as
specified in Paragraph 1 of this Agreement.
          L. Expiration Date shall mean the date on which the option expires as
specified in Paragraph 2 of this Agreement.
          M. Fair Market Value per share of Class A Common Stock on any relevant
date shall be the closing price per share of Class A Common Stock on the date in
question on the Stock Exchange serving as the primary market for the Common
Stock, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or

A-1



--------------------------------------------------------------------------------



 



Global Select Market) or as officially quoted in the composite tape of
transactions on any other Stock Exchange on which the Common Stock is then
primarily traded. If there is no closing price for the Common Stock on the date
in question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.
          N. Good Reason shall have the meaning assigned to such term in Section
7(c) of the Employment Agreement.
          O. Grant Date shall mean the grant date of the option as specified in
Paragraph 1 of this Agreement.
          P. Incentive Plan shall mean the Corporation’s 2000 Stock Incentive
Plan, as amended and restated effective May 15, 2007.
          Q. Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.
          R. Notice of Exercise shall mean the notice of option exercise in the
form prescribed by the Corporation.
          S. Option Shares shall mean the number of shares of Class A Common
Stock subject to the option as specified in Paragraph 1 of this Agreement.
          T. Optionee shall mean the person to whom the option is granted.
          U. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          V. Permanent Disability shall mean the inability of Optionee to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or to be of
continuous duration of twelve (12) months or more.
          W. Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.
          X. Service shall mean Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation. However, except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period the Optionee is on a leave of absence.

A-2



--------------------------------------------------------------------------------



 



          Y. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global Market or Global Select Market or the New York Stock Exchange.
          Z. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          AA. Vesting Schedule shall mean the schedule set forth in Paragraph 4
of this Agreement pursuant to which the option is to become exercisable for the
Option Shares in installments over the Optionee’s period of Service.
          BB. Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the exercise of
the option.

A-3